Citation Nr: 0415375	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased rating for service-connected 
diabetes mellitus, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

	
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from October 1958 to 
March 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) that continued a 
40 percent disability rating for diabetes mellitus. 

Appellant and his wife testified in a hearing before the 
Decision Review Officer in May 2003.  A transcript of that 
hearing has been associated with the file.

The Board notes that there are a number of related claims 
still in various stages of adjudication: a claim for total 
disability due to individual unemployability (TDIU) and 
claims for secondary service connection for diabetic 
neuropathy, hypertension, blurred vision in left eye, and 
circulatory problems in upper body.  Appeals for these claims 
have not been perfected, and the Board's review is confined 
to the issue on the title page.


FINDINGS OF FACT

1.  Appellant currently has service connection for diabetes 
mellitus type I, rated as 40 percent disabling effective 
January 1976.

2.  Current manifestations of appellant's service-connected 
diabetes mellitus include recurrent hypoglycemia that 
requires strict monitoring, restrictive diet, limited 
physical activities, and a requirement for insulin injections 
several times per day.  

3.  Current manifestations of appellant's service-connected 
diabetes mellitus do not include episodes of ketoacidosis or 
hypoglycemic episodes requiring one or more hospitalizations 
per year or twice-monthly visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated. 


CONCLUSION OF LAW

Schedular criteria for a rating in excess of 40 percent for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.119, Diagnostic Code 7913 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for increased rating was submitted after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for increased rating for diabetes 
mellitus, a substantially complete application was received 
in November 2001; the claim was denied by rating decision in 
May 2002.  Prior to the denial, the AOJ sent appellant a VCAA 
duty-to-assist letter in December 2001.  The VCAA letter did 
not satisfy the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
prior to the initial adjudication did not contain the fourth 
element, the Board finds that appellant was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.   The VCAA duty-to-assist letter of December 2001, 
the original rating decision of May 2002, the Statement of 
the Case (SOC) in January 2003, and the Supplementary 
Statements of the Case (SSOC) in June 2003 and February 2004 
all listed the evidence on file that had been considered in 
formulation of the decision.  Finally, the Board notes that 
appellant had a hearing before the AOJ in January 2003, 
during which the Hearing Officer specifically discussed the 
additional development that would be taken by VA and that 
which was still needed from appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The Board also notes that the "notification" provisions of 
the VCAA pertain primarily to notification of the evidence 
required to substantiate an initial claim for benefits.   In 
cases of claims for increased rating, such as this one, 
entitlement to benefits has already been established, and 
"duty to notify" is relatively easier, since the only 
evidentiary issue is that pertaining to the veteran's current 
degree of disability for rating purposes.  The Board is aware 
of no additional outstanding evidence that would be relevant 
to the issue of increased disability rating, and therefore 
holds that the notification requirements of the VCAA have 
been satisfied in regard to the claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from two VA Medical Centers.  Most important for a 
claim for increased rating, RO afforded appellant several VA 
medical examinations to determine the current level of 
diabetes-related disability.  Finally, the Board notes that 
appellant and his wife were afforded a hearing before the 
Decision Review Officer in which to personally present 
evidence in regard to the issues at hand.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  The records 
show that appellant was diagnosed in service with moderate 
diabetes mellitus, controlled with insulin and diet without 
impairment of health or limitation of activity.  Appellant 
was medically discharged with a 20 percent disability.  
Appellant's weight at the time of his separation physical 
examination was 127 pounds.  Service connection was 
subsequently granted and a 20 percent rating was initially 
assigned.

Appellant's weight in 1965 was 119 pounds.

Appellant applied for an increased disability rating in 
excess of 20 percent in April 1977.  The disability was 
increased to 40 percent in a rating decision dated November 
1977.  Appellant's weight in 1977 was 155 pounds. 

Appellant applied for an increased disability rating in 
excess of 40 percent in December 1979.  The 40 percent rating 
was continued in decisions dated April 1980, June 1980, 
October 1980, and December 1981.   The case reached the Board 
on appeal, and the Board issued a decision in June 1983 
continuing the rating of 40 percent.

Appellant applied again for increased rating in excess of 40 
percent in February 1987.  The 40 percent rating was 
continued in a decision dated May 1987.  

Appellant submitted the instant claim for increased rating in 
excess of 40 percent in November 2001.  The evidence detailed 
below has been associated with the file during the 
development of the instant claim.   

A VA pharmacy note from July 1999 records that appellant 
expressed concern because he does not experience the usual 
symptoms of low blood sugar, such as diaphoresis or ataxia, 
and thus needs a reliable testing regimen.

Treatment records from Fayetteville VA Medical Center (VAMC) 
are on file for the period November 1999 through December 
2001.  Treatment notes show that appellant was consistently 
worried about episodes of hypoglycemia, and was advised on 
several occasions to taper back his insulin.  His weight was 
144 pounds in June 2000, 137.7 pounds in February 2001, 136 
pounds in April 2001, 137 pounds in July 2001, 137 pounds in 
September 2001,and 136 pounds in November 2001.  In February 
2001, a VA medical examiner noted diabetes that was "well 
controlled" with medication.  In May 2001, a VA medical 
examiner noted "excellent control" with medication and no 
history to date of end-organ damage, diabetic retinopathy, 
coronary artery disease (CAD), peripheral vascular disease 
(PVD), renal damage, or neuropathy; the examiner noted a 5 
pound weight loss in the past year.   

In August 2001 the VA medical examiner noted "remarkably 
well preserved renal function after such a long time living 
with diabetes" and "overall glycemic control has been 
excellent"; the examiner noted an ongoing problem with poor 
hypoglycemic awareness, which was ameliorated somewhat by 
adjusting appellant's medications, but an impression of 
diabetes mellitus with "little or no sign of complication."  
In November 2001 a VA medical examiner noted, "From diabetes 
standpoint patient is doing very well" although appellant 
had two recent occasions of fainting.           

Treatment records from Durham VAMC and Greenville VA 
Outpatient Clinic from February 2002 show that the examining 
physician recorded an impression of diabetes mellitus with no 
complications, and stated appellant appears to be on top of 
his illness.  A regimen of follow-up visits every four months 
was established.  In March 2002, appellant weighed 137.5 
pounds.  

Appellant underwent several VA medical examinations in March 
and April 2002.  An ophthalmologist found no evidence of 
diabetic retinopathy.  An internal medicine examiner found no 
evidence of diabetes-related claudication, erectile 
dysfunction, or peripheral neuropathy.  There was no evidence 
of gangrene in the lower extremities.  Motor strength was 
within normal limits.  The internal medicine examiner's 
impression was that appellant has "minimal effects of his 
diabetes at this point."  Appellant's weight was 140 pounds.

Treatment records from Durham VAMC and Greenville VA 
Outpatient Clinic from June 2002 show that appellant was 
doing well and had no complaints; he reported that he was 
taking three insulin shots per day and continued to worry 
about hypoglycemia.  In June 2002 appellant weighed 143 
pounds.   In July 2002 appellant weighed 142.4 pounds.  In 
August 2002 appellant reported that he had lost 3 pounds 
since his insulin was reduced several months previously, but 
that in general he was doing better with the new regimen.  
Appellant also stated that he continues to check his levels 
every two hours and to adjust his levels via snacks.  

Appellant's wife submitted a lay statement in October 2002 
asserting that appellant is very careful about his diet and 
exercise, and does not smoke or drink alcohol.  She stated 
that while appellant was working she would sometimes have to 
react to a hypoglycemic reaction by administering juice or 
sugar.  She and appellant arise every two hours each night to 
monitor his blood sugar count.  She believes that appellant's 
condition would be much worse if she and appellant were not 
so conscientious.

Appellant submitted a lay statement in October 2002 asserting 
that he has begun to exhibit neck pain and circulatory 
problems.  Appellant also believes that diabetes has caused 
the onset of a heart condition and blurred vision in the left 
eye.  

Treatment records from Durham VAMC from November 2002 show 
that appellant weighed 134.5 pounds.  The examiner recorded 
that he was not convinced that the weight loss was due to the 
diabetes, since the diabetes has been well controlled and 
insulin requirements are decreasing.  In December 2002, 
appellant weighed 134 pounds.   In January 2003, appellant 
expressed concern about a nine-pound weight loss over the 
preceding six months; the examiner opined that the weight 
loss might be due to other conditions other than diabetes, 
which was showing "excellent control" with medications.  
Appellant underwent a VA endocrinology examination in 
February 2003, during which he expressed concern about a 25-
pound weight loss over the preceding two years; the examiner 
recorded that appellant's glycemic control has been 
excellent, from the diabetes standpoint, although the 
examiner expressed concern about morning hypoglycemia and 
opined that this could be addressed by decreasing the bedtime 
insulin.  Appellant's weight in February 2003 was 129.9 
pounds.  

Appellant underwent another VA medical examination in April 
2003.  The examiner notes that appellant was hospitalized at 
some time for low blood sugar; appellant currently goes to 
the doctor once every three months.   The examiner's opinion 
was that appellant holds his blood sugar "pretty normal."

Treatment records from Durham VAMC from May 2003 show that 
appellant's weight was 132 pounds.  The examiner noted that 
appellant continues to have episodes of hypoglycemia, which 
he is managing with orange juice.   

Appellant and his wife testified before the Decision Review 
Officer in May 2003.  Appellant testified that he must check 
his glucose level every two to three hours because he cannot 
otherwise tell when he may go into a hypoglycemic reaction 
(T1).  Appellant's wife testified that appellant sets an 
alarm clock to wake him up every two hours, throughout the 
night, to check his levels; if his levels are low she 
administers juice or sugar (T2).  Such episodes may last 
fifteen to twenty minutes before appellant is back in a safe 
zone (T2).  Appellant testified that he has been on a 
restrictive diet since 1978 (T4).  Appellant testified that 
he is attempting to gain weight; his weight was 143 pounds in 
August 2002 but went down to 129.9 pounds (T6).  Appellant 
testified that he has itching in the knee area and the sole 
of his foot (T7).  Appellant gives himself three injections 
per day: once in the morning, once in the evening before 
dinner, and once at bedtime (T7).  Appellant changed his 
medications the week prior to the testimony but is still 
experiencing hypoglycemic problems (T7).  Appellant testified 
that he is not employable due to the diabetes, and that he 
would have to undergo frequent medical care if he and his 
wife were not very diligent in monitoring his levels and 
administering medications (T10).  Appellant has not been 
hospitalized recently (T11).       

Treatment records from Durham VAMC from June 2003 show that 
appellant's weight was 133 pounds.  Appellant reported that 
he eats well and exercises; the examiner characterized 
appellant's home log for glucose control as "excellent."   

Treatment records from Durham VAMC from August 2003 show that 
appellant's weight was 135 pounds.   Appellant informed the 
VAMC examiner that his blood sugars had been within normal 
levels and that he had not had any hypoglycemic episodes.  He 
visits his private physician at two to three month intervals.   
The examiner characterized appellant's diabetes as 
"excellent control."

Treatment records from Durham VAMC from November 2003 show 
that appellant's weight was 133 pounds.  The examiner noted 
that appellant continues to experience periodic hypoglycemia 
even though his insulin had been reduced in August, and 
opined that the insulin should be reduced still further.  

Treatment records from Durham VAMC from December 2003 show 
that appellant's weight was 134 pounds.  In regard to the 
diabetes, the examiner noted "excellent control."  

Treatment records from Durham VAMC from January 2004 show 
that appellant's weight was 133.3 pounds.  Appellant reported 
experiencing hypoglycemia approximately 5 times per week, and 
that he checks himself 6 to 7 times per day and 3 times per 
night.  The examiner noted that tight control has helped 
appellant over the year, and that there are now essentially 
no complications of diabetes.  The examiner stated that the 
insulin should be decreased a little at this point.
  


III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2003).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2003); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has 
accordingly reviewed all medical evidence pertaining to 
appellant's disability, but places the greatest probative 
value on the most recent evidence.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2003).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.9 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this 
case, Diagnosis Code 7913 (diabetes mellitus) exactly 
addresses appellant's diagnosed disability.

Under Diagnosis Code 7913, the criteria for 40 percent, 
appellant's current disability rating, are as follows: 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  The criteria for 60 percent, the 
next higher rating, are as follows: diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospital visits per year or 
twice a month visits to diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  The criteria for 100 percent, the highest rating, 
are as follows: diabetes mellitus requiring more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnosis Code 7913 (2000).

Application of the criteria of Diagnosis Code 7913 to 
appellant's current physical condition, as documented by the 
medical evidence, does not support a claim for increased 
rating.  Appellant is not entitled to a higher rating because 
there is no evidence that his hypoglycemic reactions result 
in one to two hospitalizations per year (60 percent rating) 
or three hospitalizations per year (100 percent rating), or 
visits to a diabetic care provider twice per month (60 
percent rating) or weekly (100 percent rating), nor is there 
medical evidence that appellant has diabetes-related 
complications that would not be compensable if separately 
rated.  It is noted that the recent records, and the records 
for the appeal period have not shown any complications 
affecting other organs, thus there is no basis for a separate 
rating for such pathology.  As such a higher rating is not 
assigned.

Progressive weight loss is a factor in the 100 percent 
disability rating, where it serves as a substitute for 
complications that would not be compensable if separately 
evaluated.  The record shows that appellant has been 
concerned with his weight loss, and the medical record shows 
that appellant's weight has fluctuated over the years (127 
pounds at time of discharge in 1960, lowest weight of 119 
pounds in 1965, highest weight of 155 pounds in 1977, weight 
between 130 and 140 pounds during the pendancy of this 
appeal, and most recent recorded weight of 133.3 pounds in 
January 2004).  Given that appellant's weight has been 
relatively stable for the past several years, and given that 
none of appellant's medical providers have identified 
appellant's weight loss as a matter for medical concern, the 
Board does not find that the weight loss is a disabling 
condition as envisioned by the regulation.

The Board has considered the testimony of appellant and his 
wife, and the lay statements submitted by appellant and his 
wife.  The Board accepts this testimony and these statements 
as competent and credible evidence of the inconvenience 
caused to appellant and his wife by appellant's diabetes, and 
the lengths to which appellant and his wife must go to treat 
the condition conscientiously.  However, this evidence does 
not establish that the schedular criteria for the higher 
rating are met.   

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).   In 
this case, appellant's condition is so squarely addressed 
under Diagnosis Code 7913 (diabetes mellitus) that no other 
diagnosis code would be more appropriate.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2003); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case, 
the record does not show that appellant has required frequent 
periods of hospitalization due to his service-connected 
diabetes mellitus, nor has appellant shown evidence that his 
condition causes a marked interference with employment to an 
extent greater than already envisioned by the rating 
schedule.  The Board therefore finds that extraschedular 
rating has not been shown to be appropriate in this case.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for the 
higher rating.  For this reason, the Board has determined 
that the evidence preponderates against the claim for 
entitlement to a rating in excess of 40 percent for diabetes 
mellitus.


ORDER

Increased rating for diabetes mellitus is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



